PAGE, Justice
(dissenting).
It is the public policy of this state to secure for persons in this state, freedom from discrimination ... in employment because of ... sex.
Minn.Stat. § 363A.02, subd. 1(a) (2010).
To fulfill that public policy, the MHRA prohibits an employer from discriminating against a person on the basis of sex “with respect to hiring, tenure, compensation, terms, upgrading, conditions, facilities, or privileges of employment.” Minn.Stat. § 363A.08, subd. 2(3) (2010). The court holds that a party can state a claim for hostile work environment based on sex even if the allegations do not constitute sexual harassment. It also holds that the facts do not establish that LaMont’s employer’s conduct was sufficiently severe or pervasive to survive summary judgment. The court is correct in concluding that sex discrimination under the MHRA includes claims alleging differential treatment based on sex that results in a hostile work environment, even though the alleged conduct does not constitute sexual harassment under the MHRA. Inexplicably, the court also holds that the clearly discriminatory conduct alleged here is not actionable.
The elements a plaintiff must establish to prove a disparate treatment hostile work environment sex discrimination claim are that the plaintiff is a member of a protected group who was subject to harassment based on her sex, that the harassment affected a term, condition, or privilege of employment, and that the employer knew or should have known of the harassment and failed to adequately respond. Carter v. Chrysler Corp., 173 F.3d 693, 700 (8th Cir.1999). LaMont alleges that she was subjected to a number of abusive actions by her supervisor simply because she was female, including derogatory comments that he did not want women on his crew, that “[wjomen have their place” in society — the kitchen and the bedroom, that Elk River High School was no place for women, and that “[t]he only screwing [he] do[es] is with [his] wife.” LaMont alleges that male employees were not subject to these types of demeaning and derogatory comments simply because of their sex. In addition, LaMont alleges that she and the other woman on her crew had to check in before taking breaks, their work spaces were segregated from the male employees’ work spaces, they were not permitted to talk to each other unless on break, and they were not permitted to talk to the men. Thus, LaMont has alleged facts that, if proved, would establish the elements of a disparate treatment hostile work environment sex discrimination claim.
In order to prevail on such a claim, the plaintiff must also demonstrate that the alleged conduct was “so severe or pervasive as to alter the conditions of the [plaintiffs] employment and create an abusive working environment.” Goins v. W. Grp., 635 N.W.2d 717, 725 (Minn.2001) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986)) (internal quotation marks omitted). In Goins, we said we look at the totality of the circumstances to determine whether the conduct is severe and pervasive. Id. “Pervasive” means “[h]aving the quality or tendency to pervade or permeate.” American Heritage Dictionary 1318 (5th ed.2011). “Pervade,” in turn, means “[t]o *25be present throughout.” Id. “Severe” means “[u]nsparing, harsh, or strict” or “[clausing great discomfort, damage, or distress.” Id. at 1605.
The court concludes that Miner’s statements and conduct toward LaMont were not sufficiently severe or pervasive to survive summary judgment. I disagree. On this record, there can be no dispute that Miner’s statements and conduct would affect LaMont’s terms, conditions, or privileges of employment. Moreover, the statements by Miner and his conduct occurred over a period of months and were directed at LaMont because she was a woman. When treatment “is directed at female employees because of their womanhood, female employees are faced with a working environment different from the working environment faced by male employees.” Cont’l Can Co. v. State, 297 N.W.2d 241, 248 (Minn.1980) (emphasis added), superseded by statute, as explained in Cummings v. Koehnen, 568 N.W.2d 418, 423 n. 6 (Minn.1997). Thus, in my view, the supervisor’s statements and conduct as alleged are sufficiently severe and pervasive to survive summary judgment. No person should have to endure such treatment in the workplace simply because she was born female.1
In concluding that the statements and conduct were not sufficiently severe and pervasive, the court relies on and follows several other courts — including federal courts — which set a very high standard for setting out a claim of hostile work environment sex discrimination. But this case does not require us to interpret Title VII or some other jurisdiction’s anti-discrimination law. Here, we are asked to interpret Minnesota law. The standard for bringing a claim in those other jurisdictions is inconsistent with Minnesota’s stated public policy. Applying the standard the court adopts will not “secure for persons in [Minnesota] freedom from discrimination” in employment because of one’s sex. Minn.Stat. § 363A.02, subd. 1(a).
Therefore, I respectfully dissent.
ANDERSON, PAUL H„ Justice (dissenting).
I join in the dissent of Justice Page.

. The court suggests Miner's "harsh conduct” toward LaMont may not have been motivated by LaMont’s sex because Miner treated male employees poorly too. I am troubled by this reasoning for two reasons. First, it is clear from the record that Miner’s acts were directed at LaMont because of her womanhood. It is also troubling because an employee subject to discriminatory conduct by "an 'equal opportunity harasser' ” is nevertheless protected by the MHRA. Cummings, 568 N.W.2d at 422-23.